In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Bossier, 26th Judicial District Court Div. E, Nos. 159.916, 159.917, 159.918, 159.919, 159.920, 159.921, 159.922; to the Court of Appeal, Second Circuit, Nos. 44544-KW, 44545-KW, 44546-KW, 44547-KW, 44548-KW, 44549-KW, 44550-KW.
Writ granted. The decision of the Court of Appeal is reversed and vacated, and the decision of the District Court denying the motion to recuse is reinstated.
*927KIMBALL, C.J., would deny.
WEIMER, J., would deny.